Citation Nr: 1636468	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  12-35 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for iron deficiency anemia secondary to menorrhagia (claimed as anemia).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel






INTRODUCTION

The Veteran served briefly on active duty from November 3, 2009 to December 22, 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran indicated on a VA Form 9, which was received in December 2012, that she desired to attend a hearing to be conducted by a Veterans Law Judge at her local RO.  On the Veteran's VA Form 9 she listed an address in Opalocka, Florida.  All communications from the RO to the Veteran regarding the requested hearing were mailed to a prior address in Homestead, Florida.  The Veteran failed to report for a hearing scheduled in August 2016.  Following the Veteran's failure to report for the scheduled hearing, the RO noted in an August 2016 letter that they had discovered a new address for the Veteran in Miami, Florida.  It is apparent to the Board that the Veteran failed to receive any notification of the date of her requested hearing due to the RO using an incorrect address.  There is no indication that the Veteran has withdrawn her request for a hearing.  The Board finds the Veteran should be re-scheduled for a hearing to be conducted by a Veterans Law Judge at the RO.  The RO should contact the Veteran to determine her current address and then send notice of the hearing date, time and place, to the correct address.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board Hearing before a Veterans Law Judge in accordance with the docket number of her appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record once that information is confirmed by the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




